Citation Nr: 0108312	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hand tremors.

3.  Entitlement to service connection for facial scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 and October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision rendered 
by the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in October 1999, and a substantive appeal 
was received in February 2000.  The veteran testified at a 
personal hearing at the RO in April 2000. 

The veteran's notice of disagreement also initiated an appeal 
on the issue of entitlement to service connection for 
bilateral hearing loss.  However, his appeal on this issue 
was not completed by the filing of a substantive appeal.  38 
U.S.C.A. § 7105(a) (West 1991). 


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
military service or within one year of discharge from such 
service, nor is the veteran's tinnitus otherwise related to 
his active military service. 

2.  Hand tremors were not manifested during the veteran's 
active military service or within one year of discharge from 
such service, nor are the veteran's hand tremors otherwise 
related to his active military service. 

3.  The veteran does not have any facial scars. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  Hand tremors were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

3.  Facial scars were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes the veteran's 
service medical records (SMRs), several April 1999 VA 
examination reports (all of which the Board finds to be 
adequate for the purposes of evaluating the issues on appeal) 
as well as the April 2000 RO hearing transcript and the 
veteran's variously dated written statements.  No additional 
pertinent evidence has been identified by the veteran even 
though the Hearing Officer who presided over the April 2000 
hearing identified the type of evidence that the veteran 
would be required to produce in order to prove his claims, 
and left the record open for 60 days to allow the veteran to 
produce the necessary evidence.  Although the veteran 
insisted that he was seen for injuries during service as a 
result of an explosion in his vicinity that are alleged to be 
related to his current injuries, a supplemental search for 
such records through alternative sources was conducted, but 
no such SMRs were found.  Therefore, the Board finds that the 
record as it stands is complete and adequate for appellate 
review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for the claims at issue on appeal.  The Board 
concludes that the discussions in the rating decision, 
statement of the case and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of he result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Where a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases, 
such as organic diseases of the nervous system, to a degree 
of 10 percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Service Connection for Tinnitus

The veteran contends that his tinnitus was caused by noise 
exposure, specifically an explosion, suffered in service.  
The SMRs reveal no evidence that the veteran complained of or 
was diagnosed with tinnitus.  Although the SMRs do show that 
the veteran had some ear wax removed from the right ear in 
June 1969 and from the left ear in July and August 1970 (at 
which time he was found to have otitis externa), there was no 
indication that the veteran suffered from tinnitus.  And 
although the examination upon separation from service notes 
that the veteran complained of frequent ear trouble, tinnitus 
was not identified to be associated with this ear trouble.  

The relevant post-service medical evidence consists of an 
April 1999 VA audiological examination report noting the 
veteran's complaints of constant, bilateral tinnitus, and his 
history of noise exposure during and after service.  It was 
reported that the tinnitus began about 25 years after 
service.  The examiner opined that it was less than likely 
that the tinnitus started as a result of acoustic trauma 
sustained in service. 

After a review of the evidence (including the veteran's 
written statements and RO hearing testimony) in conjunction 
with the applicable laws and regulations, the Board is 
compelled to find that service connection for tinnitus is not 
warranted.  There is no persuasive evidence to show that his 
current tinnitus was manifested during service or at any time 
between his discharge from service and April 1999, nor is 
there persuasive evidence showing that the disability in 
question are otherwise related to service.  In fact, the 
April 1999 VA audiological examiner specifically opined that 
it was unlikely that the veteran's tinnitus is related to 
service.  Moreover, despite the fact the veteran contends in 
his initial claim that he has had tinnitus since service, his 
RO hearing testimony appears to contradict such a claim, as 
he testified he could not say when his tinnitus started, or 
if it started during or right after service.  Meanwhile, it 
appears from the April 1999 VA audiological examination 
report that the veteran stated he did not start experiencing 
tinnitus until 25 years after service.  In view of the above, 
the Board must find that the preponderance of the evidence is 
against the veteran's tinnitus claim.  

II.  Hand Tremors

The veteran contends that he developed a shaking of the hands 
after being in close proximity to an explosion during his 
service.  The SMRs are devoid of any indication that the 
veteran complained of, was treated for, or diagnosed with, 
shaking of the hands or other nervous or psychiatric 
manifestation.  The examination upon separation from service 
clinically evaluated the veteran's neurological and 
psychiatric status as normal.  

The relevant post-service medical evidence is comprised of an 
April 1999 VA psychiatric examination report, which included 
a review of the veteran's claims file.  The veteran 
complained that he developed hand tremors during or just 
after service, and that this affliction has gotten more 
serious over the years, to the point that it has been 
interfering with his job as a plumber.  The examiner observed 
that the veteran did exhibit alternating periods of shaking 
in the hands, particularly in the right hand.  The examiner 
could offer no psychiatric explanation for the tremors, as 
the veteran did not appear anxious or nervous.  Indeed, the 
examiner could find no psychological disability that would 
cause his hand tremors, and he did not offer any other 
explanation for his hand tremors.  The examiner found no 
psychiatric diagnosis. 

Upon review of the medical evidence, the veteran's written 
statements and RO hearing testimony, and the applicable laws 
and regulations, the Board concludes that service connection 
for a nervous disability, claimed as a shaking of the hands, 
is not warranted.  Although the veteran claims that his hand 
tremors began during or just after service, there is no 
medical evidence of record demonstrating the existence of 
such hand tremors until April 1999, almost 30 years after he 
was discharged from service.  The April 1999 VA psychiatric 
examination report revealed that the veteran had no 
psychiatric diagnosis that could explain the observed shaking 
of the hands.  Although the psychiatric examination report 
did not get into whether there is a neurological cause for 
the hand tremors, the Board finds that considering the lack 
of any evidence of hand tremors during service or for many 
years after service, a remand for a neurological examination 
would not yield any reasonable possibility of linking his 
hand tremors to service.  Any opinion offered would be 
speculative in view of the lack of evidence of pertinent 
symptomatology during service or for almost 30 years 
thereafter.  


III. Facial Scars

The veteran contends that he also has facial scars as a 
result of injuries he sustained in service from fragments 
associated with an explosion in his vicinity.  No such 
injuries to the face are documented in service medical 
records.  On separation examination in October 1971, the 
veteran's head, face and skin were clinically evaluated as 
normal.  Although the veteran contends he was treated for 
wounds to the face during service, an additional search for 
SMRs through alternative sources did not turn-up any 
additional records.  

The post-service medical records include an April 1999 VA 
scars examination report, which recounts the veteran's 
history of sustaining injuries to the face as a result of 
exposure to an explosion.  The examiner noted that the 
veteran stated the facial wounds he received in service were 
treated, healed well, that there was no ongoing sequelae, and 
that the veteran did not know of any residual pain or 
scarring.  The diagnosis was "[n]o scars found." 

Assuming arguendo that the veteran did receive injuries to 
the face during service, there is no current medical evidence 
showing that the veteran has any facial scars.  Without 
medical evidence substantiating the existence of a current 
disability, i.e., facial scars, the Board must conclude that 
service connection is not warranted.  

Conclusion

The Board is unable to find that there is an approximate 
balance between the positive evidence and the negative 
evidence so as to otherwise permit a favorable determination 
as to any of the issues on appeal.  38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).



ORDER

The appeal is denied as to all issues 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

